                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

  ADAM CLARK YOUNG,
                                                    CV 18–74–GF–BMM–JTJ
                       Plaintiff,

        vs.                                          ORDER

  CPT. DAN O’FALLON, MARK S.
  INCH, NATE JOHNS, MCKENZIE
  HANNAN, and BENEFIS HOSPITAL,

                       Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on November 9, 2018, recommending Adam Clark

Young’s claims regarding housing state prisoners with federal prisoners be

dismissed, and Defendants Mark Inch, Benefis Hospital, and Nate Johns be

dismissed. Judge Johnston further determined that Mr. Young had a reasonable

opportunity to prevail on the merits on the remainder of his claims. (Doc. 10 at 15.)

Plaintiff did not object to the Findings and Recommendations and so has waived

the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent objection,

this Court reviews findings and recommendations for clear error. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and

firm conviction that a mistake has been committed.” United States v. Syrax, 235

                                         -1-
                                            
F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear error and

finding none,

      1.    IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 10) are ADOPTED IN FULL.

      2.    IT IS FURTHER ORDERED that Young’s claims regarding housing

state prisoners with federal prisoners are DISMISSED.

      3.    IT IS FURTHER ORDERED that Defendants Mark Inch, Benefis

Hospital, and Nate Johns are DISMISSED.

      4.    IT IS FURTHER ORDERED that Young has demonstrated a

reasonable opportunity to prevail on the merits of his remaining claims, and

Defendants O’Fallon and Hannon are required to respond.

      DATED this 4th day of December, 2018.




                                       -2-
